DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-37 have been presented for examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 7-8, 10-11, 16, 24, 27 and 29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Weatherspoon PGPUB 2016/0164432.
Referring to claim 1, Weatherspoon teaches:
a power adapter configured for direct connection to a network device, the power adapter comprising: 
a power input port for receiving power on an Ethernet cable [Fig. 1,  0013].
a power converter module for converting the power received at the power input port to a power input of the network device [208 Fig. 1, 0013].
a power output connector for connection with a PSU power input connector [230 Fig. 1, 0012 and 0015].
Referring to claim 5, Weatherspoon teaches the adapter receiving power at one end (320) and outputting power at another end (230) which is connected to the device (400) [Fig 1].
Referring to claim 7, Weatherspoon teaches outputting 240VAC to the power input (i.e. PSU) of the external device 400 [0005, 0015].
Referring to claim 8, this is rejected on the same basis as set forth hereinabove, Weatherspoon teaches receiving DC power from the source device (300) which is then converted to AC and supplied to device (400) which then converts the AC to the required DC for its components [0012 and 0015].  As stated above, digital circuitry is known to run on DC power and therefore, the device (400) would convert the received AC power to regulated DC for its components to operate.
Referring to claim 10, this is rejected on the same basis as set forth hereinabove.
Referring to claim 11, Weatherspoon teaches the power input port being PoE [0012-0013].
Referring to claim 16, this is rejected on the same basis as set forth hereinabove.
Referring to claims 24, 27 and 29, these are rejected on the same basis as set forth hereinabove.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 9-11, 24-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plank et al [Plank] PGPUB 2020/0371572.
Referring to claim 1, Plank teaches the apparatus comprising:
a power adapter configured for direct connection to a network device, the power adapter comprising: 
a power input port for receiving power on an Ethernet cable [702 Fig. 21,  0115].
a power converter module for converting the power received at the power input port to a power input of the network device [0085-0086].
a power output connector for connection with a power input connector of the network device [712 Fig. 20,  0115].
While Plank teaches the apparatus substantially as claimed above, it is not explicitly taught that the power input to the network device is input via a power supply unit (PSU) of the network device.  The examiner is taking official notice that devices, including network devices and controllers require a variety of voltages and currents. Because Plank outputs power to the building controller via two-pin connector as 24 VAC at .4A, it would have been obvious to one of ordinary skill in the art to further include a PSU within the building controller to convert the incoming power to levels required by the controller’s internal components.  In addition, digital logic is known to use DC power so conversion of the incoming AC power to DC is further evident that a PSU within the controller would obviously be present.  The power conversion components obviously in the controller are interpreted as the claimed PSU in the network device.
Referring to claim 5, Plank teaches that one end of the power adapter includes the power input port [702 Fig. 21] and the other end of the power adapter has a connection point to connect the output power to the PSU [712 Fig. 20].
Referring to claim 9, Plank provides examples of connector types which are IEC standard connectors [0083]. 
Referring to claims 10, this is rejected on the same basis as set forth hereinabove. 
Referring to claim 11, Plank teaches the power input port receives PoE [702 Fig. 21].
 Referring to claim 24, this is rejected on the same basis as set forth hereinabove.  In addition, Plank further teaches receiving data with power on an input port and a data output port for transmitting data to the network device [Figs. 4 and 20-21].
Referring to claims 25-26, while Plank does not explicitly teach the cables including optical fibers carrying optical data to the network device, the examiner is taking official notice that hybrid fiber/power cables are well known in the art and it would have been obvious for one of ordinary skill in the art to try incorporating hybrid fiber/power cabling instead of Ethernet cable in Plank because transmitting optical data via fiber allows for higher bandwidth and longer distances.
Referring to claim 27, Plank teaches the data output port is an Ethernet port [706 Fig. 20].
Referring to claim 28, hybrid fiber/power are known to use multiple ports for both the data being transported via fiber and the power transmitted via copper.
Referring to claim 29, this is rejected substantially as set forth hereinabove, In addition, devices which operate “on basically the same principle and in the same manner” wherein the differences, in addition to being well known, “solves no stated problem and would be an obvious matter of design choice within the skill of the art” are obvious variations of one another and thus In re Kuhle, 188 USPQ 7 (CCPA 1975).  Therefore, locating a data and power input on two different faces in Plank would be obvious by design choice because it would operate in basically the same manner and would solve no stated problem and therefore is obvious by design choice.

Claims 18, 21, 30, 33-35 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plank as applied to claims 1, 5, 9-11, 24-29 above, and further in view of Goergen et al [Goergen].
Referring to claim 2, while Plank teaches the invention substantially as claimed above, it is not explicitly taught to receive pulse power.  Goergen teaches the use of pulse power over traditional PoE [0002, 0066].  It would have been obvious to try receiving pulse power at the adapter in Plank as taught by Goergen because doing so can extend the distance that power can be supplied as taught by Goergen [0033].
Referring to claims 18, 21, 30, 33-35 and 37 these are rejected on the same basis as set forth hereinabove.
Allowable Subject Matter
Claims 3-4, 6, 12-15, 17, 19-20, 22-23, 31-32 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
1 teaches transmitting pulse power to a powered device over Ethernet cable [abstract and 0020].
PGPUB 2019/0124262 to El Kolli et al teaches using a DC/DC converter to convert PoE power to input power voltage needed by an adapter [0144].
PGPUB 20160370835 to Erickson et al teaches a power conversion device to convert PoE power to USB power [0103].
PGPUB 2008/0198635 to Hussain et al teaches a powered device using pulse width modulation to step the received voltage to that required by the device [0004].
The prior art of record does not teach or suggest either individually or in combination, the input port comprising a plurality of ports for receiving PoE; the power adapter comprising a fan for providing airflow to a fan inlet at the PSU; the power adapter comprising a light pipe for indicating a status light from the PSU; the PSU verifying that the PSU input power comprises a specific frequency and waveshape signature; only allowing the power adapter and PSU to be hot swappable in a coupled configuration; or receiving multi-phase pulse power.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A CONNOLLY whose telephone number is (571)272-3666. The examiner can normally be reached Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK A CONNOLLY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        1/15/22


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Ineligible as prior art